Citation Nr: 9926181	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of frozen 
feet.

2.  Entitlement to service connection for arthritis of the 
left shoulder as secondary to residuals of a shell fragment 
wound to the left posterior chest, involving Muscle Group 
XXI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant





ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.  

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from a rating decision in October 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  



FINDINGS OF FACT

1.  The veteran currently has organic residuals of frostbite 
of the feet.  

2.  There is competent lay evidence of a cold injury to the 
feet in service.  

3.  There is competent medical evidence relating current 
residuals of frostbite of the feet to the veteran's period of 
active service.  

4.  There is no competent medical evidence that current 
arthritis of the left shoulder is related to the service 
connected shell fragment wound to the left posterior chest.  




CONCLUSIONS OF LAW

1.  Residuals of frozen feet were incurred in service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a) (West 1991).

2.  A claim of entitlement to service connection for 
arthritis of the left shoulder as secondary to residuals of a 
shell fragment wound to the left posterior chest, involving 
Muscle Group XXI, is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Frozen Feet

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 1991).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim, that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
and, third, there must be competent evidence of a nexus or 
relationship between the inservice injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F. 3d 1464 
(Fed. Cir. 1997).  For the purpose of determining whether a 
claim is well grounded, the credibility of the evidence in 
support of the claim is generally presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).

In the veteran's case, his service medical records disclose 
that he sustained a shell fragment wound to the left 
posterior chest in December 1944 in Belgium.  He contends 
that, during the period of time in late 1944 that he was in 
combat, prior to being hospitalized for treatment of the 
shell fragment wound, he suffered frostbite of the feet.  A 
report of an examination for separation in January 1946 noted 
that the veteran had been treated for cellulitis of both feet 
in December 1944.  

At a VA feet examination in May 1997, the diagnosis was 
residuals of frostbite of the feet.  

At a personal hearing in February 1998, the veteran testified 
that: In December 1944, when he was wounded in combat, he was 
having numbness, burning, and throbbing of the feet; at that 
time, 90 percent of the skin of his feet was "pasty white" 
and the rest of the skin of his feet was deep red; and, since 
service, he had had burning and tingling of the feet, which 
became increasingly severe.

At a VA cold injury protocol examination in May 1998, 
findings included slight blunting of sensation to pinprick on 
the dorsum and toes of both feet; the toes of both feet were 
very cold to touch.  The diagnosis was organic residuals of 
frostbite of the feet.  In January 1999, in an addendum to 
the examination report, the examiner stated that skin trauma, 
ulceration or maceration of the feet can occur following cold 
injury such as frostbite.  He offered an opinion that it is 
at least as likely as not that the veteran's current 
residuals of frostbite of the feet were related to cellulitis 
of the feet diagnosed on discharge examination in 1944.

The Board finds that the three elements of a well-grounded 
claim for service connection for residuals of frozen feet 
have been met.  There is a medical diagnosis of a current 
disability of organic residuals of frostbite of the feet; 
there is competent evidence (the veteran's testimony) of a 
cold injury to the feet in service; and there is competent 
medical evidence of a nexus between the current disability 
and the inservice injury, as shown by the VA examiner's 
opinion.  

Further, 38 U.S.C.A. § 1154(b) provides that:  

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions or hardships of 
such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service connection in each case 
shall be recorded in full.

The United States Court of Appeals for Veterans Claims 
(Court) has held that, under the statute lightening the 
evidentiary burden for combat veterans, once a combat 
veteran's claim for service connection of a disease or injury 
alleged to have been incurred in or aggravated in combat 
service is well grounded, then the claimant prevails on the 
merits unless VA produces "clear and convincing evidence" to 
the contrary, that is, unless VA comes forward with more than 
a preponderance of the evidence against the claim.  See 
Arms v. West, 12 Vet. App. 188, 195 (1999).  

Applying the Court's holding in Arms to the facts of the 
veteran's case, the Board does not find in the record clear 
and convincing evidence that the veteran did not sustain a 
cold injury to his feet in combat in 1944.  Therefore, 
entitlement to service connection for residuals of frozen 
feet is established.  See 38 U.S.C.A. §§ 1110, 1154(b).

II.  Left Shoulder

Service connection is in effect for residuals of a shell 
fragment wound to the left posterior chest, Muscle Group XXI.  
The veteran has alleged that the service connected injury 
caused arthritis of the left shoulder.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  See 38 C.F.R. 
§ 3.310(a) (1998).  Secondary service connection may also be 
granted for the degree of aggravation to a non-service-
connected disorder that is proximately due to or the result 
of a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
that the claim is "plausible" or "possible" is required to 
render the claim well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  A claim for 
secondary service connection must be well grounded.  See 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996).

VA X-rays of the left shoulder in May 1997 showed minimal 
degenerative arthritic changes.  At a VA muscles examination 
in May 1998, the examiner offered an opinion that, 
considering the very minimal arthritis of the left shoulder 
noted on X-ray, it is not as likely as not to be the result 
of an injury incurred more than 51 years earlier.

No physician has found that the veteran's service-connected 
shell fragment wound residuals caused or aggravated arthritis 
of the left shoulder.  The claim for secondary service 
connection for arthritis of the left shoulder is thus not 
well grounded.  See 38 C.F.R. § 3.310(a); Allen, Libertine, 
Grottveit.  The veteran's statements and testimony regarding 
his belief that the shell fragment wound caused left shoulder 
arthritis do not serve to make his claim well grounded, as he 
is not qualified to offer an opinion on a question of medical 
causation.  Accordingly, service connection for arthritis of 
the left shoulder is not established.

The Board recognizes that the claim of entitlement to 
secondary service connection for arthritis of the left 
shoulder is being disposed of in a manner which differs from 
that used by the RO.  The RO denied the veteran's claim on 
the merits, while the Board has concluded that the claim is 
not well grounded.  However, the Court has held that "when an 
RO does not specifically address the question whether a claim 
is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded-claim 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
secondary service connection for arthritis of the left 
shoulder "plausible."  See generally McKnight v. Gober, 131 
F. 3d 1483, 1484-5 (Fed. Cir. 1997).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for secondary service connection for arthritis of the left 
shoulder.  See Robinette v. Brown, 8 Vet. App. at 77-78 
(1995).  


ORDER

Service connection for residuals of frozen feet is granted.  

Evidence of a well-grounded claim not having been submitted, 
service connection for arthritis of the left shoulder as 
secondary to residuals of a shell fragment wound to the left 
posterior chest, involving Muscle Group XXI, is denied.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

